DETAILED ACTION
This action is responsive to Remarks and claims amendments filed on April 20, 2022.
Claims 1-2, 4, 7, 14 and 20 have been amended. Claims 6, 12, 19 and 25 have been canceled.
Claims 1-5, 7-11, 13-18 and 20-24 are pending and are presented to examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 

Response to amendments
The objection of the disclosure is withdrawn in view of applicant’s amendments.
The rejection of claims 2, 15 and 17-18 under 35 U.S.C. 112(b) are withdrawn in view of applicant’s amendments.

Response to Arguments
Applicant's arguments with respect to claims 1-5, 7-11, 13-18 and 20-24 have been considered but are moot in view of the new ground(s) of rejection set forth below. See Khessib et al. (US Pub. No. 2019/0073478), art being made of record as applied herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
  	Claims 1-5, 7-11, 13-18 and 20-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-11, 13-18 and 20-24 of U.S. Patent No. 10/740,084. Although the claims at issue are not identical, they are not patentably distinct from each other. For example, is noticed the only difference is the term widget vs modular tool, however the scope is totally the same. In addition, the specification in paragraph [0017] affirms the invention scope is applicable for widgets and/or modular tools.

Instant application
US Pat. No. 10/740,084
Claim 1
1. A computing device comprising: non-volatile memory including firmware; and 

a system on chip (SOC) including a plurality of microcontrollers and a trusted region, the trusted region including logic to: assume, via a root of trust, control over a reset of the SOC, wherein the root of trust is implemented in the trusted region of the SOC to prevent corruption;conduct an authentication of an update package in response to an update condition, and apply the update package to the firmware if the authentication is successful, wherein the root of trust is to accelerate application of the update package to the firmware in response to the firmware being designated as boot critical firmware.
Claim 1
1. A computing device comprising: non-volatile memory including firmware;  
and a system on chip (SOC) including a plurality of microcontrollers and a trusted region, the trusted region including logic to: assume, by a root of trust located in the trusted region, control over a reset of the SOC, conduct, by the root of trust, an authentication of an update package in response to an update condition, wherein the authentication of the update package is to:
 
consume a header of the update package, and determine whether the header includes non-boot critical portions and boot-critical portions, wherein the non-boot critical portions and the boot-critical portions are identified by flags; and apply, by the root of trust, the update package to the firmware if the authentication is successful, wherein the root of trust accelerates the application of the update package to the boot-critical portions.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 7
7. A semiconductor apparatus comprising: one or more substrates; and logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to: assume, via a root of trust, control over a reset of a system on chip (SOC), wherein the root of trust is implemented in the trusted region of the SOC to prevent corruption; conduct an authentication of an update package in response to an update condition; and apply the update package to firmware located in non-volatile memory associated with a microcontroller of the SOC if the authentication is successful, wherein the root of trust is to accelerate application of the update package to the firmware in response to the firmware being designated as boot critical firmware.
Claim 7
7. A semiconductor apparatus comprising: one or more substrates;  and 
logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrates to: assume, by a root of trust located in a trusted region of a system on chip (SOC), control over a reset of the SOC;  conduct, by the root of trust, an authentication of an update package in response to an update condition, wherein the authentication of the update package is to: consume a header of the update package, and determine whether the header includes non-boot critical portions and boot-critical portions,  wherein the non-boot critical portions and the boot-critical portions are identified by flags; andapply, by the root of trust, the update package to firmware located in non-volatile memory associated with a microcontroller of the SOC if the authentication is successful, wherein the root of trust accelerates the application of the update package to the boot-critical portions.
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 13
Claim 13
Claim 14 (Independent Medium claim)
Claim 14 (similar as claim 1 above)
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 20 (Independent Method claim)
Claim 20 (similar as claim 1 above)
Claim 21
Claim 21
Claim 22
Claim 22
Claim 23
Claim 23
Claim 24
Claim 24


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khessib et al. (US Pub. No. 2019/0073478 – hereinafter Khessib – IDS 12/17/2020).
  	With respect to claim 1 (currently amended), Khessib teaches a computing device comprising:    	non-volatile memory including firmware (see figures 1, 3, 6, 8, 10-11 (and related paragraphs) and paragraph [0021], [0025], [0027], [0034], [0037], [0040], [0047], [0057], memory including firmware) and   	a system on chip (SOC) including a plurality of microcontrollers and a trusted region (see paragraph [0018] and figures 1, 3, 8, 11-12 (and related paragraphs), a hardware-based Root of Trust (RoT) hierarchy for an entire computing platform. Each RoT may comprise a microcontroller unit (MCU) disposed between a protected processing device (e.g., CPU, System On Chip (SOC), MCU, Microprocessor, GPU, FPGA, etc.) and its firmware load store, and tasked with managing the integrity of the firmware in the load store. Each RoT may enforce asymmetric key signature authentication on its associated firmware components during boot. A RoT may store and provide recovery to a known good firmware version in case of authentication failure. A RoT may also enforce secure flash read and write access during runtime based on region protection policies. See paragraph [0027], peripheral component card 150 includes SoC 160, RoT 170 and memory 180. Motherboard 100 provides power to peripheral component card 150 (and therefore to its mounted components) for operation as described herein. Peripheral component card 150 may support other discrete components and integrated circuit devices as is known in the art, including, for example, other connectors and cooling components. See paragraph [0028], SoC 160 may comprise an integrated circuit which integrates a microcontroller (or microprocessor) with advanced peripherals. RoT 170 may comprise an MCU or any other logic device capable of performing the functions), the trusted region including logic instructions to:    		assume, via a root of trust, control over a reset of the SOC, wherein      	the root of trust is implemented in the trusted region of the SOC to prevent   	corruption (see abstract, a Root of Trust hardware hierarchy provides firmware security for motherboard and peripheral devices. Power is received at a computer system and, in response to the receipt of power, of a standby power rail of a motherboard of the computer system is energized, and a first microcontroller mounted on the motherboard authenticates first firmware associated with a baseboard management controller mounted on the mother board and coupled to the first microcontroller. If the authentication of the first firmware is successful, the baseboard management controller is powered on, a central processing unit coupled to the first microcontroller is held in reset, and a standby power rail of a peripheral component card coupled to the motherboard is energized. Second firmware associated with the central processing unit is authenticated using the first microcontroller and a second microcontroller mounted on the peripheral component card authenticates third firmware associated with a system on chip mounted on the peripheral component card and coupled to the second microcontroller. See paragraphs [0001], [0018], [0078]-[0082], [0086], the master RoT may maintain a table of these digests for each slave RoT coupled thereto. Accordingly, as a result of each attestation challenge, the master RoT may determine whether the inactive area and recovery area of each protected memory device have remained unchanged. This attack/corruption detection mechanism is in addition to the RoT's protection mechanism of write and read-protecting each of the memory areas during boot and runtime in accordance with their respective access restriction policies. A hardware-based Root of Trust (RoT) hierarchy for an entire computing platform. Each RoT may comprise a microcontroller unit (MCU) disposed between a protected processing device (e.g., CPU, System On Chip (SOC), MCU, Microprocessor, GPU, FPGA, etc.) and its firmware load store, and tasked with managing the integrity of the firmware in the load store. Each RoT may enforce asymmetric key signature authentication on its associated firmware components during boot. A RoT may store and provide recovery to a known good firmware version in case of authentication failure. A RoT may also enforce secure flash read and write access during runtime based on region protection policies. If the master RoT detects corruption of active firmware (either CPU or BMC firmware), the active firmware may be replaced with the firmware of the corresponding recovery area, and the firmware is again loaded from the active area. [0085]  A RoT may prevent runtime access to each recovery area to avoid corruption thereof. A firmware memory associated with a peripheral component may also include active and recovery memory areas storing firmware of the peripheral component as described above. The RoT of the peripheral component may restrict runtime access to the recovery area),   		conduct an authentication of an update package in response to an   	update condition (see paragraphs [0067], [0086] and figure 4-5, 7, 10 (and related paragraphs), at 5505 of process 500, RoT 600 loads the firmware from the active area of memory 650. The firmware may comprise the firmware of any device protected by the RoT, including the RoT itself. The header of the firmware block is decrypted at 5510 using the symmetric key fused into RoT 600 to obtain a public key. A hash of the public key is generated at 5515. At 5520, it is determined whether the hash generated at 5515 is identical to the asymmetric public key hash fused into RoT 600. [0068] If it is determined that the generated hash is not identical to the fused hash, flow proceeds to S525 to execute any suitable processes for handling firmware authentication failure. These processes may include notification and/or recovery processes, and may depend upon the device associated with the unauthenticated firmware, the position of the failed authentication in the boot sequence, and/or whether the authentication occured at boot, runtime or during a firmware update), and   		apply the update package to the firmware if the authentication is   	successful, wherein the root of trust is to accelerate application of the update package to the firmware in response to the firmware being designated as boot critical firmware (see paragraphs [0019], [0042], [0049], [0053], [0057], [0059], [0068]-[0071], [0076]-[0077], if the authentication is successful, the slave RoT creates a digest of the active area of the firmware at 5760, using the hashing algorithm received at 5720. The slave RoT signs the digest using the public key at 5770. Next, a 5780, the slave RoT sends the signed digest and confirmation of successful authentication to the master RoT. The master RoT may use the received information to determine whether to apply full power to the peripheral device protected by the slave RoT. The signed digest, which can only be decrypted by the master RoT, may be stored and used by the master RoT to determine whether the peripheral firmware changes in the future. For example, during a subsequent boot, RoT 370 may return a signed digest and confirmation of authentication at 5780 as described above. If, after decryption, the digest does not match a prior digest returned by RoT 370, RoT 370 may note the firmware change in its logs, transmit a notification to a system management device via the network connection of BMC 315 and/or take other remedial action. See paragraphs [0086]-[0087], memory 1000 may also include a staging area to assist with firmware updates. Initially, for example, all pieces of the updated firmware are received into the flash staging area and the integrity of the updated firmware is verified as described above. If the integrity verification is successful, the updated firmware is written to the active area. The new firmware may be corrupted during the write to the active area. Such corruption will be detected during authentication at a next firmware reload. In response to this detection, the firmware from the recovery area may be moved into the active area so as to recover the system and allow it to boot).
  	With respect to claim 14, the claim is directed to a non-transitory computer readable storage medium that corresponds to the computer device recited in claim 1, respectively (see the rejection of claim 1 above; wherein Khessib also teaches such a medium in paragraph [0092]).  	With respect to claim 20, the claim is directed to a method that corresponds to the computer device recited in claim 1, respectively (see the rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khessib et al. (US Pub. No. 2019/0073478) in view of Ehrenberg et al. (US Pub. No. 2017/0097830 – hereinafter Ehrenberg – IDS 12/17/2020).
  	With respect to claim 2 (currently amended), Khessib is silent to disclose wherein the control over the reset is assumed from an operating system of the SOC, and wherein the logic instructions, when executed, cause the computing device to transfer control over the reset back to the operating system via system firmware in response to the update package being successfully applied.   	However, in an analogous art, Ehrenberg teaches wherein the control over the reset is assumed from an operating system of the SOC, and wherein the logic instructions, when executed, cause the computing device to transfer control over the reset back to the operating system via system firmware in response to the update package being successfully applied (see paragraph [0017], a verified boot starts an operating system for file management and application execution by running some commands stored in a NAND-flash memory. See paragraph [0020], because access to the operating system of the electronic devices is secured through root-boot verification and a trusted private key stored in the read-only portion of the NAND-flash memory, manufacturers of electronic devices as disclosed herein have better control of code and firmware installed in the electronic devices without having to rely on third parties for software security and protection (e.g., SoC manufacturers). See paragraphs [0050]-[0051] and figure 5 loading and executing the application that may happened while rebooting after software is installed or updated in the electronic device to verify the update or installed software are legitimate. Therefore, the operating system will continue loading (i.e. taking control back via the firmware/updated software).
  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Khessib’s teaching that set forth a method for efficiently recover from firmware corruption or attacks detected during the boot process, by transferring control over the reset back to the operating system via system firmware as suggested by Ehrenberg, as Ehrenberg would provide a mechanism to verify the update or installed software are legitimate.  	With respect to claim 15, the claim is directed to a non-transitory computer readable storage medium that corresponds to the computer device recited in claim 2, respectively (see the rejection of claim 2 above).    	With respect to claim 21, the claim is directed to a method that corresponds to the computer device recited in claim 2, respectively (see the rejection of claim 2 above).
Claims 3-4, 16-17 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Khessib et al. (US Pub. No. 2019/0073478) in view of Futral et al. (US Pub. No. 2014/0040605 – hereinafter Futral – IDS 12/17/2020).
  	With respect to claim 3 (previously presented), Khessib is silent to disclose wherein the update condition includes one or more of an update flag or a recovery flag being set.   	However, in an analogous art, Futral teaches wherein the update condition includes one or more of an update flag or a recovery flag being set (see paragraph [0017] and figure 5, plurality of values, conditions and states change at different stages during a BIOS update. Furthermore, see figure 2C, clear rollback flag 432, clear BIOS update flag 433 and clear secrets flag 435).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Khessib’s teaching that set forth a method for efficiently recover from firmware corruption or attacks detected during the boot process, by using an update/recovery flag in the process as suggested by Futral, as Futral would provide an enhanced way to control rollback and reset of the data processing when needed.  	With respect to claim 4 (currently amended), Futral teaches wherein the logic instructions are to clear one or more of the update flag or the recovery flag in response to the update package being successfully applied to the firmware (see figure 2C and paragraphs [0041], [0055]-[0057], [0068], [0071], [0073], [0095], [0099], clear rollback flag 432, clear BIOS update flag 433 and clear secrets flag 435).  	With respect to claims 16-17, the claims are directed to a non-transitory computer readable storage medium that corresponds to the computer device recited in claims 3-4, respectively (see the rejection of claims 3-4 above).    	With respect to claims 22-23, the claims are directed to a method that corresponds to the computer device recited in claims 3-4, respectively (see the rejection of claims 3-4 above).
Claims 5, 18 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Khessib et al. (US Pub. No. 2019/0073478) in view of Karaginides et al. (US Pub. No. 2017/0308705 – hereinafter Karaginides – IDS 12/17/2020).
  	With respect to claim 5 (previously presented), Khessib is silent to disclose further comprising a boot media that includes an operating system of the SOC and a partition containing the update package, wherein the logic is to retrieve, by the root of trust, the update package from the partition.   	However, in an analogous art, Karaginides teaches further comprising a boot media that includes an operating system of the SOC and a partition containing the update package, wherein the logic is to retrieve, by the root of trust, the update package from the partition (see figures 4-5 (and related paragraphs) and paragraphs [0044], root of trust 416. Furthermore, see figure 6 and paragraph [0047], partition table 600 configured to identify and manage processing device images, such as those in the off-chip NVM device 106 in the processing device 102. In this example, when a processing device is powered up and booted, the firmware may load files specified in the partition table 600 to start installed operating systems and various utilities. The partition table 600 should be formatted with a file system specific to the processing device 102. The partition table may specify a partition name 602, image identification (ID) 604, size 606 and type 608. A partition table ID 610 may be specified as shown in FIG. 6 and discussed in greater detail below in connection with FIG. 7. The partition table 600 may also include firmware descriptors (FWD) 612 specifying default (golden), current and trial designations, along with read/write (RW) datasets and extensions 614.  The partition table 600 nay also include the boot loader programs for all installed operating systems (which may be contained in other partitions on the same or any other local storage device), device driver files for hardware devices present in a processing device and used by the firmware at boot time, system utility programs that are intended to be run before an operating system is booted, and data files such as error logs. In the example of FIG. 6, such data may be stored in the partition table 600 for the default (golden) image 616 and a current image 618).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Khessib’s teaching that set forth a method for efficiently recover from firmware corruption or attacks detected during the boot process, by using a boot media and managing partitions with an update package as suggested by Karaginides, as Karaginides would allow partitioning an image so that, when new updated images are received, they may be run initially in a trial image environment for a predetermined period of time while the processing device's operating parameters are monitored. Once the operating parameters are determined to be operating correctly, the new updated image is set as a current image for use (see paragraph [0041]).  	With respect to claim 18, the claim is directed to a non-transitory computer readable storage medium that corresponds to the computer device recited in claim 5, respectively (see the rejection of claim 5 above).
    	With respect to claim 24, the claim is directed to a method that corresponds to the computer device recited in claim 5, respectively (see the rejection of claim 5 above).
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Khessib et al. (US Pub. No. 2019/0073478) in view of Kotary et al. (US Pub. No. 2016/0378976 - hereinafter Kotary – IDS 12/17/2020).
   	With respect to claim 7 (currently amended), the claim is directed to a semiconductor that corresponds to the computer device recited in claim 1, respectively (see the rejection of claim 1 above; wherein Khessib also teaches such a semiconductor in figures 1, 3, 6, 8-9, 11. Examiner note: Independent claim 7 includes an additional limitation that is not explicitly taught by Khessib. However, Kotary teaches logic coupled to the one or more substrates, wherein the logic is implemented in one or more of configurable logic or fixed-functionality hardware logic, the logic coupled to the one or more substrate (see paragraph [0020]).  	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Khessib’s teaching that set forth a method for efficiently recover from firmware corruption or attacks detected during the boot process, by using a logic coupled on a configurable logic or fixed-functionality hardware logic as suggested by Kotary, as Kotary would provide lower cost, reduce footprint/bill of materials and thus increased reliability.  	With respect to claim 13 (previously presented), Kotary teaches wherein the logic coupled to the one or more substrates includes transistor channel regions that are positioned within the one or more substrates (see paragraph [0020]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khessib et al. (US Pub. No. 2019/0073478) in view of Kotary et al. (US Pub. No. 2016/0378976) and further in view of Ehrenberg et al. (US Pub. No. 2017/0097830).  	With respect to claim 8, the claim is directed to a semiconductor that corresponds to the computer device recited in claim 2, respectively (see the rejection of claim 2 above).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Khessib et al. (US Pub. No. 2019/0073478)  in view of Kotary et al. (US Pub. No. 2016/0378976) and further in view of Futral et al. (US Pub. No. 2014/0040605).
  	With respect to claims 9-10, the claims are directed to a semiconductor that corresponds to the computer device recited in claims 3-4, respectively (see the rejection of claims 3-4 above).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Khessib et al. (US Pub. No. 2019/0073478) in view of Kotary et al. (US Pub. No. 2016/0378976) and further in view of Karaginides et al. (US Pub. No. 2017/0308705).
  	With respect to claim 11, the claim is directed to a semiconductor that corresponds to the computer device recited in claim 5, respectively (see the rejection of claim 5 above).
Conclusion
Applicant’s amendments necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270 1200 and (571) 270 2200, respectively. The examiner can normally be reached Monday-Friday from 8:30AM to 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192